Citation Nr: 1621805	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-13 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma with a history of bronchitis, currently rated as 30 percent disabling.

2.  Entitlement to service connection for right knee patellofemoral dysfunction, to include as secondary to left knee patellofemoral dysfunction.

3.  Whether there is a clear and unmistakable error in the June 2005 rating decision denying entitlement to service connection for left knee patellofemoral dysfunction.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to an increased rating for panic disorder, to include insomnia, currently rated as 70 percent disabling.

6.  Entitlement to an increased rating for migraine headaches, currently rated as 10 percent disabling.

7.  Entitlement to an increased rating for right ankle ligament sprain, currently rated as 10 percent disabling.

(The issues of entitlement to service connection for chronic sinusitis, a low back disorder, a gastrointestinal disorder, a neurological disorder of the upper extremities, and a neurological disorder of the lower extremities are subject to another decision under a different docket number.)


REPRESENTATION

The Veteran represented by:  Douglas E. Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to September 1991 and from November 1992 to May 2003.  His first period of service included service in the Southwest Asia Theater of Operations from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing and a transcript of that hearing has been associated with the electronic record.  

In September 2013, subsequent to a February 2013 statement of the case, the RO received additional VA treatment records that are pertinent to the claim of entitlement to TDIU.  The Veteran's counsel also submitted evidence in December 2015 that is pertinent to the claim of entitlement to TDIU, and the counsel waived initial consideration by the agency of original jurisdiction of his submitted evidence.  In light of the decision below as to entitlement to TDIU, the Veteran is not prejudiced by the Board's initial consideration of the VA treatment records obtained by the RO.  38 C.F.R. § 20.1304(c) (2015); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issue of entitlement to service connection for an acquired psychiatric disorder other than panic disorder with insomnia, to include posttraumatic stress disorder (PTSD) has been raised by the record in a September 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to increased ratings for panic disorder, migraine headaches, and a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On December 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal of entitlement to an increased rating for bronchial asthma, entitlement to service connection for right knee patellofemoral dysfunction, and whether there is a clear and unmistakable error in the June 2005 rating decision denying entitlement to service connection for left knee patellofemoral dysfunction is requested.

2.  The Veteran's service-connected disabilities are panic disorder, to include insomnia; bronchial asthma with a history of bronchitis; right ankle ligament sprain; and migraine headaches.  The Veteran's disabilities have been rated as 80 percent disabling with the panic disorder rated as 70 percent disabling.

3.  The weight of evidence reveals that the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of entitlement to an increased rating for bronchial asthma, entitlement to service connection for right knee patellofemoral dysfunction, and whether there is a clear and unmistakable error in the June 2005 rating decision denying entitlement to service connection for left knee patellofemoral dysfunction by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an increased rating for bronchial asthma with a history of bronchitis, currently rated as 30 percent disabling.

Entitlement to service connection for right knee patellofemoral dysfunction, to include as secondary to left knee patellofemoral dysfunction.

Whether there is a clear and unmistakable error in the June 2005 rating decision denying entitlement to service connection for left knee patellofemoral dysfunction.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his/her authorized representative, has withdrawn the appeal of entitlement to an increased rating for bronchial asthma, entitlement to service connection for right knee patellofemoral dysfunction, and whether there is a clear and unmistakable error in the June 2005 rating decision denying entitlement to service connection for left knee patellofemoral dysfunction, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to an increased rating for bronchial asthma, entitlement to service connection for right knee patellofemoral dysfunction, and whether there is a clear and unmistakable error in the June 2005 rating decision denying entitlement to service connection for left knee patellofemoral dysfunction, and it is dismissed.

Entitlement to TDIU

As to the TDIU claim, the requirements of the VCAA have been met to the extent to adjudicate the claim.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing Law and Regulation

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Global Assessment of Functioning scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (citing the DSM-IV, p. 32).

 Global Assessment of Functioning scores ranging 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (2015) (incorporating by reference the VA's adoption of the DSM-V, for rating purposes).

Analysis

The Veteran's service-connected disabilities are panic disorder, to include insomnia; bronchial asthma with a history of bronchitis; right ankle ligament sprain; and migraine headaches.  The Veteran's disabilities have been rated as 80 percent disabling with the panic disorder rated as 70 percent disabling.  This makes him eligible for consideration under 38 C.F.R. § 4.16(a).

The Veteran has been unemployed.  He has two years of college and has not had any education or training since he became too disabled to work.

In addition to the diagnosis of panic disorder with insomnia, the medical evidence shows diagnoses of major depressive disorder, PTSD, and anxiety disorder not otherwise specified.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  An August 2009 VA examiner stated that the symptoms of panic disorder and recurrent major depressive disorder overlapped too much to be delineated from each other with the exception of near continual panic being caused by the panic disorder and sadness and lack of motivation being caused by the depression.  Therefore, the Board will attribute for the most part the claimant's psychiatric symptomatology to his service-connected panic disorder.

An August 2009 VA examination report reveals that pain is the effect of the right ankle disability since the Veteran has to stand on his feet a lot as a licensed practical nurse and that he has to rest when he gets headaches.

The August 2009 VA mental-disorders examination report shows that a GAF of 35 was assigned.  The examiner noted that the Veteran has difficulty establishing and maintaining effective work relationships because he is continually losing jobs because of interpersonal failures.  The Veteran's symptoms included suicidal ideation; near-continuous panic affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A September 2009 VA treatment record shows that a Global Assessment of Functioning (GAF) score of 59 was assigned for panic disorder.  

A January 2012 VA gastrointestinal examination report reveals that the Veteran had been unemployed since 2011 due to a back disability.

August 2012 VA examination reports reflect that the Veteran's headache disorder impacted his ability to work by requiring him to stop work to take medications and lay down until his headache subsides.  The right ankle disability impacted his ability to work by making it difficult to stand for long periods of time.  The respiratory disability did not impact his ability to work.

An October 2012 VA treatment record reveals that a GAF score of 50 was assigned for major depressive disorder and panic disorder.

In an April 2013 statement, a VA psychologist reported that the Veteran is motivated to work.  The psychologist added that psychiatric symptoms make it difficult for him to be effective in certain types of positions and that he would benefit most from a position that is relatively low stress and allows him some level of independence.

VA treatment records reflect that in March, June, and August 2013 a GAF score of 50 was assigned.  A GAF score of 40 was assigned in September 2013.  

In a September 2013 statement, a VA doctor indicated that due to psychiatric symptomatology the Veteran would not be able to function effectively in a workplace setting and would be able to return to work after twelve weeks.

The Social Security Administration determined that the Veteran was disabled effective January 1, 2011, and that two of his severe impairments are anxiety and asthma.

Taking into account his education and work experience, as well as the specific forms of impairment resulting from the panic disorder, bronchial asthma, right ankle disorder, and headaches, the Board finds that the weight of the evidence that the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  Accordingly, entitlement to a total rating based on individual unemployability is in order.


ORDER

The appeal of entitlement to an increased rating for bronchial asthma with a history of bronchitis, currently rated as 30 percent disabling, is dismissed.

The appeal of entitlement to service connection for right knee patellofemoral dysfunction, to include as secondary to left knee patellofemoral dysfunction, is dismissed.

The appeal of whether there is a clear and unmistakable error in the June 2005 rating decision denying entitlement to service connection for left knee patellofemoral dysfunction is dismissed.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In an August 2009 rating decision, the RO assigned a 70 percent disability rating effective July 14, 2008, for panic disorder, to include insomnia, and denied increased ratings for migraine headaches and right ankle ligament sprain.  In September 2009, the Veteran's counsel filed a notice of disagreement on these decisions.  Nonetheless, no statement of the case (SOC) has been issued addressing these determinations.  Manlincon v. West, 12 Vet. App. 238 (1999).    

Accordingly, the case is REMANDED for the following action:

 Issue a SOC to the Veteran, with a copy to his counsel, addressing the issues of entitlement to increased ratings for a panic disorder with insomnia, migraine headaches, and right ankle ligament sprain.  The Veteran must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


